Case: 1:04-cr-00156 Document #: 526 Filed: 07/08/19 Page 1 of 5 PageID #:2257                Tfl



                                                                   FILED
                 UNITED STATES DISTRICT       COURT                    JUL   -   S 2OBVI'
                 NORTHERN   DISTRICT OF ILLINOIS                    THOMASG. BRUTON
                                                                 CLERK U.S. DISTRICT COURT
                         EASTERN DIVISION



  UNITED STATES OF AMERICA,
       Plaintiff,

  v.                                                    No. 04-CR-156-1


  GUSTAVO CAMPOS,

       Defendant.




             MOTION TO RECONSIDER THE DENIAL OF

                    18 U.s.c. 3582(c)(z)     neilrr

      In the court's denial of the S :SA2G)Q) molion,
  (second in time), the court cited to Unit,ed SLates v.
  Redd, 630 F.3d 649 (7th Cir. 2011); and Unired Srares
  v. Beard, 745 F.3d 2881 292 (7ttr Cir. 20L4). In Redd,
  the defendant had already received one sentence
  reduction and was seeking a second. In Beard, he was
  seeking second S 3582(c)(2) relief based on the FSA,
  which was not made retroact,ive at the time of the
  motion.




                                  -1-
Case: 1:04-cr-00156 Document #: 526 Filed: 07/08/19 Page 2 of 5 PageID #:2258




        The question in those cases was whether the court
   could grant more than one sentence modificat,ion              based
   on only one amendment to the Guidelines. That is not
   the question at issue in Petit,ioner Campo's case. The
   Ninth Circuit in United States v. Trulillo, under ..
   circumstances similar to those at issue here, consid
   ered and rejected the rulings by some circuits that
   distriet courts lack the authorit,y to consider subse
   quent $ 3582(c)(2) *otions. 7L3 F.3d 1003 (9th Cir.
   2OL3). The Truiillo courE held that S 3582 contains
   no jurisdictional bar prevent,ing t,he districL court
   from entertai-ning a second motion, and that the
   dist,rict court erred in failing to address S 3553(a)
   factors. Section S 3582(c)(2), unlike the federal
   habeas statute, contains no bar on successive moti-ons.
   The Supreme Court has instructed courts to construe
   statutory limitations as non-jurisdictional in the
   absence of clear direction from Congress: "If the
   Legislature clearly states that the threshold limi
   tation on a statutes scope sha11 count as jurisdicti
   onal, then courts and litigant.s will be duly
   instructed But when Congress does not rank a statutory
   limitation on coverage as jurisdictional, court's



                                   -2-
Case: 1:04-cr-00156 Document #: 526 Filed: 07/08/19 Page 3 of 5 PageID #:2259




      should treat the restrllltion as nonjurisdictional
  in character." Arbaugh v. Y&H Corp.' 546 U.S. 500'
  515-16, t26 S. Ct. L235' 163 L. Ed. 2d L097 (2006). Now,
  given Congresse's silence, this Court like the Third and
  Ninth Circuits, should find no comPelling argument to
  superimpose a jurisdictional bar.


    THE COURT SHOULD RECONSIDER PETITIONERI S            ARGUMENT

            oN HIS ELIGIBILITY     - UNDER S Sssz(c)(2)


       Petitioner was not attempting to re-litigate an
   issue previously raised, rather this court merely
   glossed over his argument concluding "Judge Darrah
   detrmined that the conspiracy involved powder eocaine
   in an amount in excess of 11000 kilogramsr" but did
   not make any individual findings on the record. This
   is the core of Petitionerrs argument. It may be that
   a dist,rict court determines that its drug quantity
   finding at the original sentence hearing went no
   further than "at least 1.5 kilograms." That finding
   is not specific enough to suPport any conclusion
   about whether Amendment 782 lowered Petitioner's base
   offense level. See e.g., United States v. Moore, 582
   F.3d 64]-,646 (6r,h Cir. 2009)(holding that where
   Ehe original drug quantity determination is not




                                   -3-
Case: 1:04-cr-00156 Document #: 526 Filed: 07/08/19 Page 4 of 5 PageID #:2260




        specific enough for the district court to determine
   whether it has the authority to reduce a defendant's
   sent,ence under S SSAZ(c)(2), that court may make new
   findings of fact that are supported by the record and
   are not inconsistent with the findings made in t,he ori
   ginal sentencing proceeding); United States v. Ha11,,
   600 F.3d 872, 876 (7rh Cir. 20tO)(same); Urrrle4 ELcles
   v. Anderson, 707 F.3d 973r 974-75 (8rh Cir. 20t3)(same);
   !q1te4 SEateq v. Hamilton, 7L5 F.3d 328, 340 (11th 20L3)
   (The district court may receive additional briefing but
   should not consider any new evidence). Here, as the court
   noted in its denial, Judge Darrah made a finding as to
   the ent,ire conspiracy, essentially relying on Pinkerton
   for sentencing purposes, which was wrong. Judge Darrah
   went no further with regard to the 11000 kilograms ...
   because it was not necessary at the time of sentencingr
   and never made any individual findings on the record.


        WHEREFOREPetitioner moves this Honorable Court to
   reconsider its denial of his second S 3582(c)(2).




   July 1,   2Ot9
                                         GUSTAVO CAMPOS #2t47 3-424




                                  -(+-
Case: 1:04-cr-00156 Document #: 526 Filed: 07/08/19 Page 5 of 5 PageID #:2261
                                                            - r ,r ! { r r.rl.    \,.i.      jr -r1..
                                                              .t :f *t"- I f't   i:l ,a-   -:.,..:!.::

                                              $;*i*li*aT   ,+ikif :*jLnKrjf-ii
                                                 f.;, 7     +1 ;:\1.lEr E;?r! ? ,                            ;d?-r
  GUSTAVO CAMPoS     #2t473-424                                                                          {
                                                                                                              --i




  FEDERAL CORRECTIONAL INSTITUTION
  P0. ilox.L032
                                                    2013   JUL'8 $t                        8:     0l
  CoLEMAN, FLORIDA 3352T       -   TO32




                UNITED STATES DISTRICT        COURT
                   2T9   SOUTH DEARBORN STREET

                       cHrcAGo, IL 60604
                      afrEir4- i Efii'sg         t,,,l,r,lltllf,l,,ttllq{,lltlill,lttlln1ttt,,till,illlillltt
